MARVIN, District Judge.
The ship Tela-mon while on a voyage from New York to New Orleans ran ashore on the Delta Shoals, near Key Vacas, and was totally lost. The value of the materials and cargo ■saved by libellants amounted to §37,248.91. Every possible effort was made to save the ship, but without success. The goods saved by the seven vessels composing the first con-sortship amounted to §23,904.88, and this property was saved in good condition, or nearly so, and with but little labor and difficulty as compared with that subsequently saved. The goods saved by the nine vessels composing the second consortship amounted to §7,967.26. This property was saved in a damaged condition, and in part by diving. The goods saved by the third consortship, composed of seven vesels, amounted to §1,-283.76, and were all saved by diving. The goods saved by the fourth consortship, composed of five vessels, amounted to §496.17, and were saved by diving. This consort-ship also saved the materials amounting to §2,417.74, and expended §900 for hire of windmills and pumps employed in their unsuccessful efforts to float the ship. Certain other vessels saved property worth §1,179.10 by diving. The court awarded 20 per cent, to the first consortship, 50 per cent, to the second consortship, and 60 per cent, to the others on the amount saved by each, respectively, and also awarded to the fourth consortship the amount expended for hire of windmill and pumps.